Name: Commission Regulation (EEC) No 849/88 of 29 March 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 88 Official Journal of the European Communities No L 87/21 COMMISSION REGULATION (EEC) No 849/88 of 29 March 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1 577/8 1 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 1 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. 1 Done at Brussels, 29 March 1988 . For the Commission COCKFIELD Vice-President ( ¢) OJ No L 154, 13 . 6. 1981 , p. 26. (2) OJ No L 355, 17. 12. 1987, p. 19 . No L 87/22 Official Journal of the European Communities 31 . 3 . 88 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ ¢ 1.10 - 0701 90 51 0701 90 59 New potatoes 40,48 1 754 321,08 83,82 284,58 6 703 31,35 62 028 94,16 27,25 1.20 1.30 1.40 1.50 1.60 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers 112,35 16,04 179,39 32,90 24,64 4 870 695 7 777 1 425 1 063 891,15 127,28 1 422,89 260,35 194,92 232,66 33,23 371,49 68,05 50,89 789,86 112,81 1 261,15 231,85 171,59 18 604 2 657 29 704 5 476 4 055 87,03 12,43 138,96 25,46 19,14 172 158 24 590 274 882 50 535 37 482 261,35 3733 417,30 76,51 57,16 75,64 10,80 120,78 22,13 17,15 1.70 1.80 0704 20 00 0704 90 10 Brussels sprouts White cabbages and red cabbages 44,76 22,70 1 931 980 355,63 179,18 92,23 46,90 312,60 158,67 7362 3 757 34,82 17,60 68 116 34 562 103,74 52,66 31,19 15,66 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 181,70 7 877 1 441,20 376,27 1 277,38 30 087 140,75 278 419 422,67 122,34 1.100 1.110 ex 0704 90 90 0705 11 10 0705 11 90 Chinese cabbage Cabbage lettuce (head lettuce) 93,66 90,46 4 060 3 921 742,89 717,52 193,95 187,33 658,44 635,96 15 508 14 979 72,55 70,07 143 515 138 615 217,87 210,43 63,06 60,90 1.120 i.130 1.140 1.150 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 11 0707 00 19 Endives Carrots Radishes Cucumbers 55,52 25,87 71,77 74,96 2 406 1 121 3 111 3 249 440,36 205,18 569,29 594,56 114,97 53,57 148,63 155,23 390,30 181,86 504,58 526,98 9 193 4 283 11 884 12412 43,00 20,04 55,60 58,06 85 071 39 639 109 980 114 861 129,14 60,17 166,96 174,37 3738 17,41 48,32 50,47 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 142,33 6 170 1 128,89 294,73 1 000,57 23 567 110,25 218 086 331,08 95,83 1.170 1.180 1.190 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 Beans (Vigna spp., Phaseolus spp.) Broad beans Globe artichokes 191,06 57,72 87,27 8 282 2 502 3 783 1 515,41 457,85 692,19 395,64 119,53 180,71 1 343,16 405,81 613,51 31 636 9 558 14 450 148,00 44,71 67,60 292 756 88 450 133 721 444,44 134,27 203,00 128,64 38,86 58,75 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.1,0 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 Asparagus  green  other Aubergines (egg-plants) - Celery stalks and leaves Chantarelles Sweet peppers Fennel ' Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.), fresh 295,05 415.02 101,22 42,02 380,81 130.03 25,32 31,41 86,60 50,95 12 791 17 991 4 388 1 821 16 444 5 637 1 097 1 362 3 752 2 199 2 340,24 3 291,71 802,83 333,33 3 035,75 1 031,39 200,82 249,20 685,31 403,00 610,99 859,40 209,60 87,02 791,09 269,28 52,43 65,06 179,12 105,23 2 074,24 2 917,55 711,58 295,44 2 634,74 914,16 177,99 220,87 610,30 354,76 48 856 68 719 16 760 6 958 60 745 21 531 4192 5 202 14416 8 384 228,56 321,49 78,41 32,55 294,66 100,73 19,61 24,33 67,02 39,58 452 102 635 911 155 096 64 395 570 911 199 251 38 796 48 141 133 023 77 493 686,34 965,39 235,45 97,75 890,27 302,48 58,89 73,08 201,41 118,17 198,65 279,42 68,15 28,29 264,14 87,55 17,04 21,15 58,26 35,46 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 54,06 2 343 428,77 111,94 380,03 8 951 41,87 82 833 125,75 36,39 2.30 2.40 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 Pineapples, fresh Avocados, fresh 48,62 148,67 2 108 6 445 385,70 1 179,21 100,70 307,87 341,86 1 045,17 8 052 24 617 37,67 115,16 74 512 227 806 113,11 345,83 32,74 100,10 2.50 ex 0804 50 00 Guavas and mangoes, fresh 195,58 8 479 1 551,29 405,01 1 374,96 32 385 151,51 299 687 454,96 131,68 2.60 2.60.1 0805 10 11 * 0805 10 21 0805 10 31 0805 10 41 Sweet oranges, fresh :  Sanguines and semi ­ sanguines 43,27 1 875 343,20 89,60 304,19 7164 33,51 66 302 100,65 29,13 31 . 3 . 88 Official Journal of the European Communities No L 87/23 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit *F1 £ 2.60.2 2.603 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 39,05 38,56 1 693 1 670 309,75 305,14 80,87 79,75 274,54 271,74 6 466 6 418 30,25 29,84 59 840 59 230 90,84 89,68 26,29 25,94 2.70 2.70.1 2.70.2 2.70.3 2.70.4 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : Clementines Monreales and Satsumas Mandarins and Wilkings Tangerines and others 91,01 55,73 74,27 76,40 3 945 2 416 3 220 3 312 721,88 442,03 589,12 605,98 188,47 115,40 153,81 158,21 639,83 391,79 522,16 537,10 15 070 9 228 12 298 12 650 70,50 43.17 57,53 59.18 139 458 85 394 113810 117 067 211.71 129,64 172,77 177.72 61,27 37,52 50,01 51,44 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 38,22 1 656 303,14 79,14 268,68 6 328 29,60 58 562 88,90 25,73 2.85 2.90 2.90.1 2.90.2 2.100 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 1 1 0806 10 15 0806 10 19 Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes 136,05 39,19 53,28 119,93 5 898 1 699 2 310 5 199 1 079,14 310,87 422,64 951,26 281,74 81,16 110.34 248.35 956,48 275,53 374,60 843,14 22 528 6 489 8 823 19 859 105,39 30,36 41,27 92^0 208 475 60 055 81 649 183 771 316,49 91,17 123,95 278,98 91,60 26,38 35,87 80,75 2.110 2.120 2.120.1 2.120.2 2.130 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples 28,08 75,26 156,62 61,09 1 212 3 262 6 789 2 648 224,02 596,95 1 242,24 484,59 57,91 155,85 324,32 126,51 196,89 529,09 1 101,04 429,51 4 556 12 462 25 933 10 116 21,77 58,30 121,32 47,32 42 751 115 322 239 984 93 617 65,15 175,07 364,32 142,12 19,38 50,67 105,45 41,13 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 64,75 2 807 513,56 134,08 455,19 10 721 50,15 99 214 150,61 43,59 2.150 2.160 0809 10 00 0809 20 10 0809 20 90 Apricots Cherries 121,16 115,53 5 229 4 978 958,33 911,55 250,23 240,12 843,61 799,31 19 937 18 105 94,12 89,61 184 276 173 756 281,02 270,27 84,33 80,21 2.170 2.180 2.190 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 Peaches Nectarines Plums 187,59 146,80 121,83 8 132 6 364 5 281 1 487,87 1 164,37 966,29 388,45 303,99 252,28 1 318,75 1 032,02 856,45 31 061 24 308 20 172 145,31 113,72 94,37 287 436 224 940 186 673 436,36 341,48 283,39 126,30 98,84 82,02 2.200 0810 10 10 0810 10 90 Strawberries 180,09 7 807 1 428,44 372,94 1 266,07 29 820 139,51 275 954 418,93 121,25 2.210 0810 40 30 Fruit of the species Vacci ­ nium myrtillus) 155,23 6 688 1 240,23 322,25 1 074,37 24 633 120,26 232 567 362,70 108,08 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch .) 120,90 5 241 958,97 250,37 849,97 20 019 93,66 185 260 281,24 81,40 2.230 2.240 2.250 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90 Pomegranates Khakis Lychees 51,26 89,66 179,04 2 213 3 884 7 761 406,77 709,47 1 420,05 105,84 185,44 370,75 357,82 631,81 1 258,64 8 456 14 924 29 645 39,85 69,38 138,69 77 884 137 712 274 333 118,89 208,51 416,47 35,56 60,31 120,54